683 So. 2d 645 (1996)
Evans REESE, Appellant,
v.
The STATE of Florida, Appellee.
No. 96-1948.
District Court of Appeal of Florida, Third District.
December 4, 1996.
Mark M. Berkley, Haileah, for appellant.
Robert A. Butterworth, Attorney General, and Erin E. Dardis, Assistant Attorney General, for appellee.
Before COPE, GREEN and SHEVIN, JJ.
PER CURIAM.
Evans Reese appeals his conviction of two counts of armed robbery and his adjudication as a habitual violent felony offender. The convictions and sentences are affirmed. We decline to reach on direct appeal defendantappellant's claims of ineffective assistance of trial counsel. See Whitaker v. State, 433 So. 2d 1352, 1353 (Fla. 3d DCA 1983); see also Helton v. State, 641 So. 2d 146, 154 n. 11 (Fla. 3d DCA 1994), review denied, 651 So. 2d 1194 (Fla.), cert. denied, ___ U.S. ___, 116 S. Ct. 111, 133 L. Ed. 2d 63 (1995).
Affirmed.